PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/716,596
Filing Date: 17 Dec 2019
Appellant(s): St. Jude Medical, Cardiology Division, Inc.



__________________
James T. Pechacek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7, 2022.


A.	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 9, 2021 (hereinafter “12/9/21 Final Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Applicable Ground(s) of Rejection
The following grounds of rejection are applicable to the appealed claims:

1.	INDEPENDENT CLAIM 26 & DEPENDENT CLAIMS 27-35
a.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0358143 to Novichenok et al. (“Novichenok”) in view of U.S. Patent Application Publication No. 2015/0105645 to Subramaniam et al. (“Subramaniam”) (having an earliest effective filing date of October 14, 2013).  12/9/21 Final Action, pg. 3, ¶8.  
b.	Claims 27, 28, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2010/0023004 to Francischelli et al. ("Francischelli").  12/9/21 Final Action, pg. 10, ¶14.  
c.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2014/0052118 to Laske et al. ("Laske").  12/9/21 Final Action, pg. 7, ¶10.  
d.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2012/0053581 to Wittkampf et al. (“Wittkampf”).  12/9/21 Final Action, pg. 8, ¶12.  
e.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of Francischelli and Wittkampf.  12/9/21 Final Action, pg.14, ¶18.  

2.	INDEPENDENT CLAIM 36 & DEPENDENT CLAIMS 37-43
a.	Claims 36 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Novichenok in view of Laske.  12/9/21 Final Action, pg. 17, ¶20.  
b.	Claims 37, 38, 42, & 43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Laske, as applied to claim 36 above, and further in view of Francischelli.  12/9/21 Final Action, pg. 20, ¶23.  
c.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Laske, as applied to claim 36 above, and further in view of Wittkampf.  12/9/21 Final Action, pg. 23, ¶26.  
d.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Laske, as applied to claim 36 above, and further in view of Francischelli and Wittkampf.  12/9/21 Final Action, pg. 24, ¶28.  

3.	INDEPENDENT CLAIM 44 & DEPENDENT CLAIMS 45-48
a.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Novichenok in view of Subramaniam, and further in view of Laske.  12/9/21 Final Action, pg. 26, ¶30.  
b.	Claims 45, 47, & 48 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok, Subramaniam, and Laske, as applied to claim 44 above, and further in view of Francischelli.  12/9/21 Final Action, pg. 30, ¶32.  
c.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok, Subramaniam, and Laske, as applied to claim 44 above, and further in view of Wittkampf.  12/9/21 Final Action, pg. 33, ¶35.  

B.	Response to Argument
	The following sections “1” through “12” correspond, respectively, to sections “i.” through “xii.” of Appellant’s Brief.  
		
Independent Claim 26 and Dependent Claims 27-35
		1.	Claim 26
	Appellant offers no traversal of the rejection of independent claim 26 [App. Brief, pg. 9].  As such, the rejection of claim 26 under § 103 based on the combination of Novichenok and Subramaniam should be sustained.  
	
		2.	Claim 29 		
	Appellant’s traversal of the rejection of dependent claim 29 [App. Brief, pgs. 9-13] fails to rebut the prima facia case of obviousness established in the 12/9/21 Final Action at pgs. 7-8. 
Dependent claim 29 is directed irreversible electroporation:
29. 	The catheter of claim 26, wherein one or more of the plurality of electrodes are configured and arranged to deliver to the organic tissue one or more electrical pulses with a pulse duration and wave form that exceeds a voltage threshold, for a plurality a cell membranes of the organic tissue, that irreversibly damages cell walls of the plurality of cell membranes.

Emphasis added. 

	As the formulated rejection makes clear, while Novichenok teaches “electroporation” generally [Novichenok, ¶’s [0030] & [0031]], Novichenok does not explicitly discuss the two types of electroporation: (1) reversible electroporation; and (2) irreversible electroporation. 
	¶[0042] of Laske was relied-upon for the teaching that both reversible and irreversible electroporation were well known in the art, before the effective filing date of the claimed invention.  The relied-upon portion of Laske recites:
[0042] It will be understood that any of the above devices may be used to apply electroporation energy to the cells of the area of target tissue. Electroporation utilizes high electric field amplitude electrical pulses to effectuate a physiological modification (i.e. permeabilization) of the cells to which the energy is applied. Such pulses may preferably be short (for example, having a nanosecond, microsecond, or millisecond pulse width) in order to allow application of high voltage without a large flow of electrical current that would result in significant tissue heating. In particular, the pulsed energy induces the formation of microscopic pores or openings in the cell membrane. Depending on the characteristics of the electroporation pulses, an electroporated cell can survive electroporation (referred to as "reversible electroporation") or be killed by electroporation (referred to as "irreversible electroporation" or "IEP"). Reversible electroporation may be used to transfer agents, including large molecules, into targeted cells for various purposes. Thus, electroporation may be used to disable tissue cells, ablate tissue cells, or prepare tissue cells for subsequent therapies, such as gene delivery, protein delivery, or delivery of other therapeutic agents or substances intended to modify the behavior of the target tissue cells.

Laske, ¶[0042], emphasis added.
	
Appellant’s primary argument is that “irreversible electroporation” is non-enabled by Laske: 
However, while para. 0042 of Laske generally discusses irreversible electroporation it is not at all enabled with respect to the type of pulse, duration, or energy necessary to implement such irreversible electroporation. For example, Laske discusses the use of “high electric field amplitude electrical pulses” with respect to both reversible and irreversible electroporation and further discussion as to how irreversible electroporation may be achieved (as opposed to reversible electroporation) is never discussed.  Accordingly, irreversible electroporation is not enabled by Laske in a manner sufficient to allege proper correspondence to claim 29. M.P.E.P. § 2121 I notes that “[w]here a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).”

App. Brief, pgs. 10-11, emphasis added.

Appellant’s argument is not persuasive.  As is it concerns enablement, the case law is clear that when a reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).  Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."

In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.

	In the instant case, Laske references “characteristics of the electroporation pulses” when discussing reversible and irreversible electroporation, while also referencing pulse duration and voltage level (as examples of pulse characteristics).  Depending on these characteristics, an electroporated cell can either survive electroporation ("reversible electroporation"), or be killed by electroporation ("irreversible electroporation").  Implicit in the teachings of Laske is the understanding that an electroporated cell becomes irreversibly electroporated when a voltage level that defines a boundary between reversible and irreversible electroporation is exceeded.  
 	It is well settled that a reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Appellant has provided no facts, whatsoever, rebutting the presumption of operability of Laske.  Tellingly, in the absence of any viable facts or evidence, Appellant is left only to rely on In re Morsa 713 F.3d 104 (Fed. Cir. 2013), wherein the Federal Circuit held that, where a reference appears to not be enabling on its face, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).  However, other than an unsupported, conclusory assertion, Appellant has failed to even establish that Laske is non-enabling on its face.  
To the contrary, and as noted above, Laske clearly and unambiguously teaches that both reversible and irreversible electroporation were well known in the art prior to Appellant's effective filing date (Appellant did not invent "irreversible electroporation"), and more particularly that, depending on the characteristics of electroporation pulses (i.e., pulse duration and voltage level), an electroporated cell can either survive electroporation ("reversible electroporation") or be killed by electroporation ("irreversible electroporation") [Laske, para. [0042]].  A skilled artisan would readily appreciate and understand, based on Laske, that variations in pulse characteristics (duration/voltage level) are implemented to either reversibly or irreversibly electroporate cells.  Any contention by Appellant that undue experimentation would somehow be required by one having ordinary skill in the art to determine how to irreversibly electroporate cells is unfounded, and unsupported.  
Unable to effectively rebut the presumption of operability of Laske, Appellant next employs a classic straw man argument by attempting to re-cast the formulated rejection into a rejection to which Appellant rather reply, such as one based on an "obvious to try" rationale:
However, a skilled artisan in view of the Office relied-upon disclosure of Laske would be required to try each possible pulse length (between nano and millisecond pulses) in relation to an undisclosed “high-voltage” before arriving at the claimed pulse duration and wave form “that exceeds a voltage threshold for a plurality of cell membranes of the organic tissue, that irreversibly damages cell walls” as claimed.  Accordingly, the rejection amounts to an “obvious to try” allegation that is impermissible without supporting evidence. Inventions are not rendered obvious simply by characterizing a general approach; to the contrary, the “obvious to try” standard may not be applied where one would have “to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009), interpreting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  See also M.P.E.P. § 2143(E), and Gillette Co. v. S.C. Johnson & Son, Inc., 919 F.2d 720, 725 (Fed. Cir. 1990)(“we have consistently held that ‘obvious to try’ is not to be equated with obviousness.”). As such, the rejection is improper and must be withdrawn.

App. Brief, pgs. 11-12, emphasis added.

Appellant tries the same tactic again by additionally characterizing the rejection as one allegedly based on the invocation of Official Notice:
On p. 35 of the final Office action, and in further support of the maintained rejection of claim 29, the Office further alleges that “both reversible and irreversible electroporation were well known in the art, before the effective filing date of the claimed invention,” yet none of the asserted references appear to identify specifics with respect to the pulse durations, voltage levels, and waveforms necessary to achieve irreversibly damaged cell membranes. Appellant understands this statement to amount to Official Notice. Consistent with M.P.E.P.8 2144.03, Appellant respectfully requested evidence in support of the proposition that such teaching is well known in the prior art and that there is adequate evidence of motivation to combine this alleged prior art with the references already asserted. No further evidence to support the Office’s position has been provided, rendering the maintained rejection of claim 29 improper.

App. Brief, pgs. 12-13, emphasis added.

These arguments are without merit.  “Rewriting” the rejection as one based on an "obvious to try" rationale, or on an invocation of "Official Notice," and then presenting arguments as to why each is improper, is not convincing, and is non-responsive to the formulated rejection.
The rejection of claim 29 relies on neither an "obvious to try" rationale, nor Official Notice.  By contrast, and as the formulated rejection makes clear, the combination of Novichenok and Subramaniam (independent claim 26) explicitly teaches a device capable of transmitting electroporation energy.  Laske explicitly teaches that both reversible and irreversible electroporation were clearly recognized as part of the ordinary capabilities of one skilled in the art.  Modifying the combination of Novichenok and Subramaniam to provide both reversible and irreversible electroporation by adjusting pulse characteristics (duration/voltage level), as taught by Laske, amounts simply to the application of a known technique to a known device, and the results (either reversible or irreversible electroporation based on the desired clinical outcome) would have been entirely predictable.  Appellant has failed to establish otherwise for the reasons set forth above.  As such, the rejection of dependent claim 29 under § 103 should be sustained. 
		
3.	Claim 30
	Appellant traverses the rejection of dependent claim 30 “at least because it is dependent upon an allowable base claim (as discussed above)” [App. Brief, pg. 13].  It is noted, however, that dependent claim 30 depends directly from independent claim 26, which Appellant opted not to traverse [App. Brief, pg. 9].  As such, dependent claim 30 falls with independent claim 26. 
		
4.	Claims 27, 28, & 32-35
Appellant traverses the rejection of dependent claims 27, 28, & 32-35 “at least because these claims depend upon an allowabel [sic] base claim (as discussed above)” [App. Brief, pg. 13].  It is noted, however, that dependent claims 27, 28, & 32-35 each depend directly from independent claim 26, which Appellant opted not to traverse [App. Brief, pg. 9].  As such, dependent claims 27, 28, & 32-35 fall with independent claim 26. 
		
5.	Claim 31		
	Appellant’s traversal of the rejection of dependent claim 31 [App. Brief, pgs. 13-16] fails to rebut the prima facia case of obviousness established in the 12/9/21 Final Action at pgs. 14-17. 
Dependent claim 31 is directed to the delivery of AC pulses having a particular pulse duration and energy level:
31. 	The catheter of claim 26, wherein the plurality of electrodes are configured and arranged to receive and deliver alternating current electrical pulses with a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules.

Emphasis added.

As the formulated rejection makes clear, the combination of Novichenok and Subramaniam teaches all of the limitations of independent claim 26.  
Concerning claim 31, Francischelli is first relied-upon for the teaching of delivering AC electrical pulses.  The relied-upon portion of Francischeli recites:
[0028] In some embodiments, the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired. 

Francischelli, ¶[0028], emphasis added.
 
	While Francischelli does not explicitly teach the claimed pulse duration (“approximately 5 milliseconds”) or energy delivery value (“total energy delivery between 200 and 500 Joules”), Francischelli does clearly establish that varying such characteristics was well known in the art, i.e., that “[t]he parameters of pulsed energy generated by the pulse generator 22 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses per second (frequency), total number of pulses, combination of waveforms, etc.” [see ¶[0028]].
	Wittkampf, which is also directed to pulse ablation, and which teaches application of high energy electrical shocks (or pulses) [see ¶[0009]], supplies the teaching of the claimed pulse durations and energy delivery values:
[0009] The term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule. By applying the shock from a plurality of locations along the distal end, the energy is distributed over said length, limiting the energy per unit of length. The risk of explosions and sparking associated with DC ablation near the electrode is hereby reduced.

Wittkampf, ¶[0009], emphasis added.

	The crux of Appellant’s argument is that the further combination of Novichenok, Subramaniam, and Franciscelli with Wittkampf is improper because the pulse durations and energy delivery values of Wittkampf concern DC pulses, and not AC pulses.  Particularly, Appellant argues:
However, Wittkampf (as admitted by the Office on p. 19 of the non-final Office action) teaches “application of high energy DC electrical shocks” not AC as claimed. Appellant further reviewed the entire specification of Wittkampf and did  not discover any teaching/disclosure with respect to AC ablation, just AV or DC electrical pulse ablation. Accordingly, it would not be clear to a skilled artisan that the disclosed DC pulse duration/energy could be readily applied to an AC pulse with the desired effect — tissue ablation.

App. Brief, pg. 14, emphasis added. 

	Appellant continues by alleging that Wittkampf teaches away from AC ablation:
Moreover, Wittkampf teaches away from AC ablation and therefore a skilled artisan would not have been motivated to modify the Examiner relied upon Wittkampf embodiment from DC to AC ablation.  See KSR Int’l Co. v. Teleflex Inc. at 417 (2007) (“[W]hen the prior art teaches away from combining certain known elements, discovery of a successful means of combining them is more likely to be non-obvious.”’). In the present case, para. 0009 of Wittkampf notes that the present invention, including the claimed pulse duration/energy, is to address problems specifically associated with DC ablation (e.g., arcing). Accordingly, a skilled artisan would not be motivated to utilize the specific DC ablation pulse characteristics for AC ablation where problems specific to DC ablation are not present in the AC ablation techniques.

App. Brief, pgs. 14-15, emphasis added.

	These arguments are not persuasive.  First, Wittkampf teaches the application of high energy electrical shocks (or pulses) [see ¶[0009]], and is relied on only for the exemplary teaching of art-recognized pulse durations and energy delivery values for such pulses.  While the pulse durations and energy delivery values described in Wittkampf may provide benefits during DC ablation, the term “high energy electrical shock” as defined in the first sentence of ¶[0009] is not so limited.  As such, the Examiner maintains that Wittkampf would have commended itself to one having ordinary skill in the art that was concerned with various art-recognized pulse durations and energy delivery values used in pulse ablation.
	Second, contrary to Appellant’s argument, Wittkampf does not teach away from AC ablation.  Interestingly, it is not clear how Appellant can make such an assertion after expressly admitting that “Appellant further reviewed the entire specification of Wittkampf and did not discover any teaching/disclosure with respect to AC ablation” [App. Brief, pg. 14].  In other words, it is not clear how Wittkampf can be said to teach away from something that, by Appellant’s own admission, it never discusses to begin with.  To reverse a finding of obviousness based on overlooking a “teach away,” the evidence must show that the references discouraged the combination or implied that the resulting combination would not work as described in the patent. See Meiresonne v. Google, Inc., No. 2016-1755 (Fed. Cir. Mar. 7, 2017).  Appellant’s own argument admits that this showing cannot be met.  While Wittkampf may be concerned with DC ablation, there is nothing in Wittkampf that teaches away from use of the disclosed pulse durations and energy delivery values with AC pulses.    
	Along this line, Appellant additionally argues that: 
Francischelli allegedly teaches the use of AC pulses for tissue ablation while Wittkampf, as admitted by the Office (on p. 9 of the non-final Office action), teaches “high-energy DC electrical pulses.” It is not at all clear why a skilled artisan in view of Francischelli’s teachings of AC ablation pulses would look to Wittkampf for specific pulse durations related to DC ablation (see, final Office action at p. 38). Instead, a skilled artisan in view of Francischelli would not look to Wittkampf because AC and DC tissue ablation methodologies are mutually exclusive and Francischelli inherently teaches away from the use of the DC ablation techniques in Wittkampf.

App. Brief, pgs. 15-16, emphasis added.

	There is simply no support for the statements that “AC and DC tissue ablation methodologies are mutually exclusive” and that “Francischelli inherently teaches away from the use of the DC ablation techniques” as Appellant contends.  
By contrast, and as noted above, Francischelli clearly and unambiguously contemplates both AC and DC pulses, and even combined AC/DC pulses when discussing various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue:
[0028] In some embodiments, the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired. 

Francischelli, ¶[0028], emphasis added.

	For this reason alone, Appellant’s argument is untenable.  Again, based on these teachings of Francischelli, Wittkampf would have commended itself to one having ordinary skill in the art that was concerned with various art-recognized pulse durations and energy delivery values used in pulse ablation.
	Finally, Appellant concludes its traversal of claim 31 by calling the enablement of its own claimed invention into doubt.  Appellant argues:  
Moreover, the combination of references are non-enabled at least because it is not clear based on the references and/or the knowledge of a skilled artisan that specific pulse durations of DC ablation can be readily utilized for AC ablation with the desired results. To the contrary, and as can be readily appreciated by a skilled artisan, utilizing the pulse duration and voltage levels taught by Wittkampf for a DC ablation system in an AC ablation system will not the result in the same energy delivery (as transition times between positive/negative cycles of the pulse result in reduced energy delivery compared to the comparable DC pulse wave). Therefore, it is highly likely that the use of DC pulse durations and voltage levels in an AC environment would fail to achieve irreversible electroporation as claimed — rendering the proposed combination of references non-enabled.

App. Brief, pgs. 15-16, emphasis added. 

	According to Appellant’s own words, it would be highly likely that using DC pulse durations (such as a pulse duration of approximately 5 milliseconds as taught by Wittkampf) and DC energy delivery values (such as total energy delivery between 200 and 500 Joules as taught by Wittkampf) in an AC environment would fail to achieve irreversible electroporation, yet that is precisely what Applicant is claiming in claim 31:
31. 	The catheter of claim 26, wherein the plurality of electrodes are configured and arranged to receive and deliver alternating current electrical pulses with a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules.

Emphasis added.

As such, if Appellant’s own argument is to be believed, then the instant invention (of claim 31) would likewise apparently be non-enabled.
For each of the foregoing reasons, the rejection of dependent claim 31 under § 103 should be sustained. 

Independent Claim 36 and Dependent Claims 37-43
		6.	Claims 36 & 39
			a.	Claim 36 
Appellant’s traversal of the rejection of independent claim 36 [App. Brief, pgs. 16-17] fails to rebut the prima facia case of obviousness established in the 12/9/21 Final Action at pgs. 17-19. 
	Independent claim 36 recites:
36. 	A method comprising: 

positioning a planar array ablation catheter on target tissue within a cardiovascular system of a patient, the planar array ablation catheter including a plurality of electrodes extending along two or more arms extending parallel with a longitudinal axis; and

energizing one or more of the plurality of electrodes to irreversibly electroporate cells of the target tissue in proximity to the plurality of electrodes.

Emphasis added.

Appellant does not argue that Novichenok fails to teach the claimed “planar array ablation catheter structure,” nor does Appellant contest Novichenok’s teaching of the transmission of electroporation energy.   
Rather, Appellant once again focuses on the combination of Novichenok with Laske, which is relied upon for the teaching that irreversible electroporation was well known in the art.  Particularly, Appellant argues against the motivation for the combination:
The present rejection lacks any clearly articulated reasoning stating why a skilled artisan in view of Novichenok would have been motivated to looked to Laske, specifically for teachings related to irreversible electroporation, when Novichenok already teaches a number of other ablation techniques. Based on the generic rationale asserted for the obviousness rejection, a skilled artisan would have been equally motivated to look to any other form of energy delivery presented in the prior art. As such, the rejection is improper and must be withdrawn.

App. Brief, pgs. 16-17.

	Novichenok indeed describes different forms of ablative energy including RF energy, ultrasound, microwave, and electroporation energy [¶[0030]].  Novichenok further teaches that the energy generator may comprise an electroporation energy generator [¶[0031]].  An argument that the skilled artisan would somehow not have been motivated to explore teachings in the art concerning the delivery of electroporation energy simply because other forms of ablative energy are contemplated in Novichenok is far from persuasive.  Rather, it comprises only a conclusory attorney argument alleged without support.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
	Again, Novichenok explicitly teaches a device capable of transmitting electroporation energy.  Laske explicitly teaches that both reversible and irreversible electroporation were clearly recognized as part of the ordinary capabilities of one skilled in the art.  Modifying Novichenok to provide both reversible and irreversible electroporation by adjusting pulse characteristics (duration/voltage level), as taught by Laske, amounts simply to the application of a known technique to a known device, and the results (either reversible or irreversible electroporation based on the desired clinical outcome) would have been entirely predictable.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97.  The rationale applied in the rejection is consistent with an exemplary rationale identified in KSR.  
Appellant’s conclusory argument is insufficient to overcome the prima facie case of obviousness.  As such, the rejection of independent claim 36 under § 103 should be sustained. 
			b.	Claim 39 
	First, Appellant traverses the rejection of dependent claim 39 for the same reasons as those presented concerning the rejection of dependent claim 29 [App. Brief, pg. 17].  It is noted, however, that dependent claims 29 and 39 were rejected based on different grounds of rejection (claim 29 was rejected under § 103 based on the combination of Novichenok, Subramaniam, and Laske, while claim 39 was rejected under § 103 based on the combination of Novichenok and Laske).  As such, to the extent Appellant is relying on the alleged deficiencies of Laske argued with respect to claim 29, these arguments are without merit for the reasons set forth above concerning the rejection of claim 29.
	Second, Appellant traverses the rejection of claim 39 “at least because it depends upon an allowable base claim (as discussed above)” [App. Brief, pg. 17].  The combination of Novichenok and Laske, however, renders independent claim 36 unpatentable under § 103 for the reasons set forth in detail above.  Accordingly, dependent claim 39 falls with independent claim 36.
	For the foregoing reasons, the rejection of claim 39 should be sustained.
		
7.	Claim 37, 38, 42, & 43
Appellant traverses the rejection of dependent claims 37, 38, 42, & 43 “at least because these claims depend upon an allowable base claim (as discussed above)” [App. Brief, pg. 18].  The combination of Novichenok and Laske, however, renders independent claim 36 unpatentable under § 103 for the reasons set forth in detail above.  Accordingly, dependent claims 37, 38, 42, & 43 fall with independent claim 36.
		
8.	Claim 40
Appellant traverses the rejection of dependent claim 40 “at least because it depends upon an allowable base claim (as discussed above)” [App. Brief, pg. 18].  The combination of Novichenok and Laske, however, renders independent claim 36 unpatentable under § 103 for the reasons set forth in detail above.  Accordingly, dependent claim 40 falls with independent claim 36.
		
9.	Claim 41
Appellant traverses the rejection of dependent claim 41 for the same reasons as those presented concerning the rejection of dependent claim 31 [App. Brief, pg. 18].  It is noted, however, that dependent claims 31 and 41 were rejected based on different grounds of rejection (claim 31 was rejected under § 103 based on the combination of Novichenok, Subramaniam, Francischelli, and Wittkampf, while claim 41 was rejected under § 103 based on the combination of Novichenok, Laske, Francischelli, and Wittkampf).  As such, to the extent Appellant is relying on the alleged deficiencies of Francischelli and Wittkampf argued with respect to claim 31, these arguments are without merit for the reasons set forth above concerning the rejection of claim 31.

Independent Claim 44 and Dependent Claims 45-48
		10.	Claim 44
Appellant traverses the rejection of independent claim 44 for the same reasons as those presented concerning the rejection of independent claim 36 [App. Brief, pg. 18].  It is noted, however, that independent claims 36 and 44 were rejected based on different grounds of rejection (claim 36 was rejected under § 103 based on the combination of Novichenok and Laske, while claim 44 was rejected under § 103 based on the combination of Novichenok, Subramaniam, & Laske).  As such, to the extent Appellant is relying on the motivation to combine Novichenok with Laske as argued with respect to claim 36, these arguments are without merit for the reasons set forth above concerning the rejection of claim 36.
		
11.	Claims 45, 47, 48 
Appellant traverses the rejection of dependent claims 45, 47, & 48 “at least because these claims depend upon an allowable base claim (as discussed above)” [App. Brief, pg. 19].  The combination of Novichenok, Subramaniam, & Laske, however, renders independent claim 44 unpatentable under § 103 for the reasons set forth in detail above.  Accordingly, dependent claims 45, 47, & 48 fall with independent claim 44.
		
12.	Claim 46 
Appellant traverses the rejection of dependent claim 46 “at least because it depends upon an allowable base claim (as discussed above)” [App. Brief, pg. 19].  The combination of Novichenok, Subramaniam, & Laske, however, renders independent claim 44 unpatentable under § 103 for the reasons set forth in detail above.  Accordingly, dependent claim 46 falls with independent claim 44.

C.	Conclusion 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Bradford C. Blaise/
Examiner, Art Unit 3794


Conferees:

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.